Exhibit 10.1

*    *    *

PURCHASE AGREEMENT

January 20, 2011

Speedway Motorsports, Inc.

and

The Guarantors named herein

$150,000,000

6 3/4% Senior Notes due 2019

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities LLC

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

As Representatives of the Initial Purchasers



--------------------------------------------------------------------------------

January 20, 2011

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

J.P. MORGAN SECURITIES LLC

SUNTRUST ROBINSON HUMPHREY, INC.

WELLS FARGO SECURITIES, LLC

c/o Merrill Lynch, Pierce, Fenner & Smith

                           Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Speedway Motorsports, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $150,000,000 aggregate
principal amount of the Company’s 6 3/4% Senior Notes due 2019 (the “Notes”).
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), Wells Fargo
Securities, LLC, J.P. Morgan Securities LLC and SunTrust Robinson Humphrey, Inc.
have agreed to act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of February 3, 2011 (the “Indenture”), among the Company, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”). Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”)
pursuant to a letter of representations, to be dated on or before the Closing
Date (as defined in Section 2 hereof) (the “DTC Agreement”), among the Company,
the Trustee and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of February 3, 2011 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined

 

1



--------------------------------------------------------------------------------

below) relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its reasonable best
efforts to cause such registration statements to be declared effective. All
references herein to the Exchange Notes and the Exchange Offer are only
applicable if the Company and the Guarantors are in fact required to consummate
the Exchange Offer pursuant to the terms of the Registration Rights Agreement.

The payment of principal, premium, if any, and interest and Additional Interest
(as defined in the Indenture), if any, will be fully and unconditionally
guaranteed on a senior unsecured basis, jointly and severally, by (i) all of the
operative subsidiaries of the Company (except for Oil-Chem Research Corporation
and its subsidiaries), which are listed on the signature pages hereof as
“Guarantors”, and (ii) any operative subsidiary of the Company formed or
acquired after the Closing Date or any other subsidiary that executes an
additional guarantee in accordance with the terms of the Indenture, and their
respective successors and assigns (collectively, the “Guarantors”), pursuant to
their guarantees (the “Guarantees”). The Notes and the Guarantees attached
thereto are herein collectively referred to as the “Securities”; and the
Exchange Notes and the Guarantees attached thereto are herein collectively
referred to as the “Exchange Securities.”

The Company has entered into an Amendment, dated as of December 8, 2010 (the
“Amendment”) to that certain Amended and Restated Credit Agreement dated as of
July 14, 2009, by and among the Company and Speedway Funding, LLC, as borrowers,
the subsidiaries from time to time party thereto, as guarantors, and the several
lenders from time to time party thereto, including Bank of America, N.A., as
administrative agent, swingline lender and issuing lender, Wachovia Bank,
National Association and JPMorgan Chase Bank, N.A. as syndication agents and
SunTrust Bank and U.S. Bank National Association as documentation agents (the
“Existing Credit Agreement”), to permit the issuance of the Securities and the
use of proceeds therefrom to fund a portion of the purchase price for the
Company’s outstanding 6 3/4% Senior Subordinated Notes due 2013 (the “Existing
Senior Subordinated Notes”) being tendered for (the “Offer”) pursuant to the
terms and subject to the conditions set forth in that certain Dealer Manager and
Solicitation Agent Agreement dated January 20, 2011 by and among the Company and
BofAML and the associated Tender Documents (as defined therein).

The Company and the Guarantors understand that the Initial Purchasers propose to
make an offering of the Securities on the terms and in the manner set forth
herein and in the Pricing Disclosure Package (as defined below) and agree that
the Initial Purchasers may resell, subject to the conditions set forth herein,
all or a portion of the Securities to purchasers (the “Subsequent Purchasers”)
on the terms set forth in the Pricing Disclosure Package (the first time when
sales of the Securities are made is referred to as the “Time of Sale”). The
Securities are to be offered and sold to or through the Initial Purchasers
without being registered with the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, Subsequent Purchasers
who acquire Securities shall be deemed to have agreed that such Securities may
only be resold or otherwise transferred, after the

 

2



--------------------------------------------------------------------------------

date hereof, if such Securities are registered for sale under the Securities Act
or if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A under the Securities
Act (“Rule 144A”) or Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 20, 2011 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated January 20, 2011 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company and the Guarantors hereby confirm their respective agreements with
the Initial Purchasers as follows:

Section 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date, in each case including the documents incorporated by reference therein):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

3



--------------------------------------------------------------------------------

(b) No Integration of Offerings or General Solicitation. None of the Company,
the Guarantors or any of their affiliates (as such term is defined in Rule 501
under the Securities Act) (each, an “Affiliate”), or any person acting on its or
any of their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, the Guarantors or any of their
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, the Guarantors or any of their Affiliates or any person acting on its
or any of their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage in any directed selling efforts within the meaning of Regulation S
and (ii) each of the Company, the Guarantors and their Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that this representation, warranty and agreement
shall not apply to statements in, or omissions from, the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon, and in conformity with, information furnished to the
Company in writing by any Initial Purchaser through BofAML, or its agents,
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. Neither the Company nor any of the Guarantors have distributed, and the
Company and the Guarantors will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or

 

4



--------------------------------------------------------------------------------

solicitation of an offer to buy the Securities other than (i) the Pricing
Disclosure Package, (ii) the Final Offering Memorandum, and (iii) any electronic
road show or other written communications, in each case used in accordance with
Section 3(a). Each such communication by the Company or its agents and
representatives pursuant to clause (iii) of the preceding sentence (each, a
“Company Additional Written Communication”) when taken together with the Pricing
Disclosure Package, did not, as of the Time of Sale, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, that
this representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through BofAML, or its agents, expressly for
use in any Company Additional Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”), if any, complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and each of the Guarantors.

(h) The Registration Rights Agreement and the DTC Agreement. The Registration
Rights Agreement has been duly authorized by the Company and each of the
Guarantors and, on the Closing Date, will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company and each
of the Guarantors, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and except as rights to
indemnification under the Registration Rights Agreement may be limited by
applicable law. The DTC Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. (i) The
Notes to be purchased by the Initial Purchasers from the Company will, on the
Closing Date, be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. (ii) The Exchange Notes have been
duly and validly authorized for issuance by the Company, and when issued and

 

5



--------------------------------------------------------------------------------

authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture. (iii) The
Guarantees of the Notes on the Closing Date and the Guarantees of the Exchange
Notes when issued will be in the respective forms contemplated by the Indenture
and have been duly authorized for issuance pursuant to this Agreement and the
Indenture; the Guarantees of the Notes, on the Closing Date, will have been duly
executed by each of the Guarantors and, when the Notes have been authenticated
in the manner provided for in the Indenture and issued and delivered against
payment of the purchase price therefor, the Guarantees of the Notes will
constitute valid and binding agreements of the Guarantors; and, when the
Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and each of the Guarantors and, at the Closing Date, will have been
duly executed and delivered by the Company and each of the Guarantors and will
constitute a valid and binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(k) Description of the Securities, the Indenture, the Existing Credit Agreement
and the Amendment. The Securities, the Exchange Securities, the Indenture, the
Existing Credit Agreement and the Amendment conform or will conform in all
material respects to the respective statements relating thereto contained in the
Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, exclusive of any amendment or supplement thereto, subsequent to the
respective dates as of which information is given in the Offering Memorandum,
exclusive of any amendment or supplement thereto: (i) there has been no material
adverse change, or any development that could reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its

 

6



--------------------------------------------------------------------------------

subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

(m) Independent Accountants. To the Company’s knowledge, PricewaterhouseCoopers
LLP and Grant Thornton LLP, each of which expressed their opinion with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) and supporting schedules filed with the Commission and
included in the Offering Memorandum, are independent public or certified public
accountants within the meaning of Regulation S-X under the Securities Act, the
Exchange Act and the rules of the Public Company Accounting Oversight Board. Any
non-audit services provided by PricewaterhouseCoopers LLP or Grant Thornton LLP
to the Company or any of the Guarantors have been approved by the Audit
Committee of the Board of Directors of the Company.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved, in all material respects, except as may be expressly stated in
the related notes thereto. The financial data set forth in the Offering
Memorandum under the caption “Summary–Summary Historical Financial Data” fairly
presents the information set forth therein on a basis consistent with that of
the audited financial statements contained in the Offering Memorandum. The
statistical and market-related data and forward-looking statements included in
the Offering Memorandum are based on or derived from sources that the Company
and its Subsidiaries believe to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources. Notwithstanding the foregoing, in the case of
the financial statements and financial data of Motorsports Authentics, LLC, an
investment accounted for by the Company under the equity method, whose financial
statements were not prepared by the Company or the Company’s independent
registered public accounting firm, the representations and warranties made in
this section 1(n) and in Sections 1(u) and (v) are made to the Company’s
knowledge.

(o) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed and is
validly existing as a corporation or limited liability company in good standing
under the laws of the jurisdiction of its incorporation or formation and has
corporate or limited liability company power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreement, the DTC Agreement, the Securities, the Exchange Securities, the
Indenture and the Amendment. Each of the Company and each of the Guarantors is
duly qualified as a foreign corporation or limited liability company, as
applicable, to transact business and is in good standing or equivalent status in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock

 

7



--------------------------------------------------------------------------------

or limited liability company interests of each Guarantor has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except for security
interests, pledges, liens or encumbrances in favor of the lenders under the
Existing Credit Agreement. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2009.

(p) Capitalization and Other Capital Stock Matters. At September 30, 2010, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Offering Memorandum
or upon exercise of outstanding options or warrants described in the Offering
Memorandum). All of the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock of the Company were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than options to acquire shares under the Company’s employee
benefit plans. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted and
exercised thereunder, in the Offering Memorandum accurately and fairly describes
such plans, arrangements, options and rights.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of the Guarantors is in
violation of its charter (or limited liability company agreement) or by-laws or
is in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be
bound (including, without limitation, the Company’s Existing Credit Agreement,
the Existing Senior Subordinated Notes and the Company’s 8 3/4% Senior Notes due
2016 (the “Existing Senior Notes”)) or to which any of the property or assets of
the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement and the Indenture by the Company and each Guarantor party thereto, and
the issuance and delivery of the Securities or the Exchange Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) have been duly authorized by all necessary corporate or
limited liability company (as appropriate) action and will not result in any
violation of the provisions of the charter (or limited liability company
agreement) or by-laws of the Company or any subsidiary, (ii) assuming the
execution of the Amendment by the parties thereto, will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any

 

8



--------------------------------------------------------------------------------

property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s or any Guarantor’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement and the Indenture or the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the transactions contemplated hereby
and thereby and by the Offering Memorandum, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable securities laws of the several states of the United States or
provinces of Canada and except such as may be required by the securities laws of
the several states of the United States or provinces of Canada with respect to
the Company’s obligations under the Registration Rights Agreement. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

(r) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the Company’s or any Guarantor’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries or (ii) which has as the subject thereof any property owned or
leased by the Company or any of its subsidiaries, that, if determined adversely
to the Company or such subsidiary, would result in a Material Adverse Change
(except for those disclosed in the Company’s filings with the Commission in
accordance with the Exchange Act) or adversely affect the consummation of the
transactions contemplated by this Agreement. No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the Company’s
knowledge, is threatened or imminent.

(s) Intellectual Property Rights. The Company and the Guarantors own or possess
sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.

(t) All Necessary Permits, etc. The Company and each Guarantor possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except to the extent that any failure to
possess the aforementioned would not materially and adversely affect the
operations of the respective businesses, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate,

 

9



--------------------------------------------------------------------------------

if the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

(u) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(m) hereof (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

(v) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them,
except where any such failure would not materially and adversely affect the
Company. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(m) hereof in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its subsidiaries has not been
finally determined.

(w) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder). Neither the Company nor
any Guarantor is, nor after receipt of payment for the Securities will any of
them be, an “investment company” within the meaning of the Investment Company
Act and will conduct its business in a manner so that it will not become subject
to the Investment Company Act.

(x) Insurance. Each of the Company and its subsidiaries are insured with
policies in such amounts and with such deductibles, self-insured retentions and
policy limits and covering such risks as are generally deemed adequate,
appropriate and customary for their businesses including, without limitation,
policies covering liabilities for injuries at motorsports events and real and
personal property owned or leased by the Company and its subsidiaries against
theft, damage, destruction, acts of terrorism and vandalism and earthquakes. The
Company’s insurers each have strong financial ratings from A.M. Best, Standard &
Poor, or Moody’s. The Company believes it has adequate, sufficient and
appropriate coverage under its policies to cover all of its known litigation
such that there is no need to establish a reserve for any such litigation under
GAAP, except as otherwise disclosed in the Offering Memorandum. The Company has
no reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
adequate and comparable coverage from recognized insurers as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Neither of the

 

10



--------------------------------------------------------------------------------

Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.

(y) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(z) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date (after giving effect to the issuance of the Securities and the
Offer) will be, Solvent. As used herein, the term “Solvent” means, with respect
to any person on a particular date, that on such date (i) the fair market value
of the assets of such person is greater than the total amount of liabilities
(including contingent liabilities) of such person, (ii) the present fair salable
value of the assets of such person is greater than the amount that will be
required to pay the probable liabilities of such person on its debts as they
become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(aa) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(bb) Company’s Accounting System. The Company and its subsidiaries maintain a
system of internal control over financial reporting that is in compliance with
the Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; (v) material information relating to the Company and its
consolidated subsidiaries is promptly made known to the officers responsible for
establishing and maintaining the system of internal control over financial
reporting; and (vi) any significant deficiencies or weaknesses in the design or
operation of internal control over financial reporting which could adversely
affect the Company’s ability to record, process, summarize and report financial
data, and any fraud whether not material that involves management or other
employees who have a significant role in internal control over financial
reporting, are adequately and promptly disclosed to the Company’s independent
auditors and the audit committee of the Company’s Board of Directors.

(cc) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to

 

11



--------------------------------------------------------------------------------

perform the functions for which they were established subject to the limitations
of any such control system; the Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of: (i) any significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal control over financial reporting; and
since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal control over
financial reporting or in other factors that could significantly affect internal
control over financial reporting, including any corrective actions with regard
to significant deficiencies and material weaknesses.

(dd) MD&A. There are no transactions, arrangements or other relationships,
including but not limited to off balance sheet transactions, which are required
by the Securities Act to be disclosed in a registration statement on Form S-1
which are not so disclosed in the Offering Memorandum.

(ee) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(ff) Compliance with Environmental Laws. Except as otherwise disclosed in the
Offering Memorandum or as would not, individually or in the aggregate, result in
a Material Adverse Change, (i) neither the Company nor any of its subsidiaries
is in violation of any federal, state, local or foreign law or regulation
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum and petroleum products (collectively, “Materials
of Environmental Concern”), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern (collectively, “Environmental
Laws”), which violation includes, without limitation, noncompliance with any
permits or other governmental authorizations required for the operation of the
business of the Company or its subsidiaries under applicable Environmental Laws,
or noncompliance with the terms and conditions thereof, nor has the Company or
any of its subsidiaries received any written communication, whether from a
governmental authority, employee or otherwise, that alleges that the Company or
any of its subsidiaries is in violation of any Environmental Law; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively,

 

12



--------------------------------------------------------------------------------

“Environmental Claims”), pending or, to the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law; (iii) to the Company’s and the Guarantors’ knowledge, there are no past
or present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that would result in a
violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iv) the Company has reasonably concluded that there are
no costs or liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties)
associated with the effect of compliance with Environmental Laws (after giving
effect to the amount of established reserves, if any).

(gg) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its subsidiaries or their ERISA Affiliates (as defined below) are in
compliance in all respects with ERISA, except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse
Change. “ERISA Affiliate” means, with respect to the Company or a subsidiary,
any member of any group of organizations described in Sections 414(b), (c),
(m) or (o) of the Internal Revenue Code of 1986 (as amended, the “Code,” which
term, as used herein, includes the regulations and published interpretations
thereunder)) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under Title IV of ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” subject to Title
IV of ERISA established or maintained by the Company, its subsidiaries or any of
their ERISA Affiliates that would result in a Material Adverse Change. No
“employee benefit plan” subject to Title IV of ERISA established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under Title IV of ERISA) that would result in a
Material Adverse Change. Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability
(i) under Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan,” (ii) under Sections 412, 4971 or 4975 of the Code
or (iii) for failure to comply with Section 4980B(f) of the Code, in any such
case that would reasonably be expected to result in a Material Adverse
Change. Each “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401 of the Code is so qualified, except where the
failure to be so qualified would not result in a Material Adverse Change, and
nothing has occurred, whether by action or failure to act, which would cause the
loss of such qualification, except where such loss would not result in a
Material Adverse Change.

(hh) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint

 

13



--------------------------------------------------------------------------------

pending or, to the Company’s knowledge, threatened against the Company or any of
its subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending, or to the Company’s knowledge, threatened, against the Company or any
of its subsidiaries, (B) no strike, labor dispute, slowdown or stoppage pending
or, to the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation question existing with respect to
the employees of the Company or any of its subsidiaries and, to the Company’s
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.

(ii) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. Except as
disclosed in the Offering Memorandum, there are no outstanding loans, advances
(except advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company or any Affiliate of the Company to or
for the benefit of any of the officers or directors of the Company or any
Affiliate of the Company or any of their respective family members.

(jj) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or Affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. “FCPA” means Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

(kk) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

14



--------------------------------------------------------------------------------

(ll) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not to its knowledge,
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(mm) NASCAR Relationship and Contracts. The disclosure in the Offering
Memorandum accurately and fairly describes in all material respects (i) the
sanctioning agreements between the Company and the National Association of Stock
Car Auto Racing, Inc. (“NASCAR”); (ii) the broadcasting agreements between the
FOX, ABC/ESPN, and TNT networks, and the SPEED Channel and NASCAR as provided by
NASCAR to the Company; and (iii) the ancillary rights package for NASCAR.com,
the NASCAR Channel, international and satellite broadcasting, NASCAR images,
SportsVision, FanScan and specialty pay-per-view telecasts as provided by NASCAR
to the Company.

(nn) Operative Subsidiaries. The Guarantors are all of the operative
subsidiaries of the Company (other than Oil-Chem Research Corporation and its
subsidiaries).

(oo) Amendment. The Amendment has been duly and validly authorized, executed and
delivered by the Company and the guarantors party thereto and is a valid and
legally binding obligation of the Company and the guarantors party thereto,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(pp) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the Board of Directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of any securities exchange
on which Company securities are traded, (iv) the per share exercise price of
each Stock Option was equal to the fair market value of a share of common stock
on the applicable Grant Date and (v) each such grant was properly accounted for
in accordance with GAAP in the financial statements (including the related
notes) of the Company and disclosed in the Company’s filings with the Commission
in accordance with the Exchange Act and all other applicable laws. The Company
has not knowingly granted, and there is no and has been no policy or practice of
the Company of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public

 

15



--------------------------------------------------------------------------------

announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

(qq) Regulation S. The Company, the Guarantors and their respective subsidiaries
and Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. Each of the Company and the Guarantors is a
“reporting issuer,” as defined in Rule 902 under the Securities Act.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

Section 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the Securities
and the Initial Purchasers agree, severally and not jointly, to purchase from
the Company and the Guarantors the aggregate principal amount of Securities set
forth opposite their names on Schedule A, at a purchase price of 98.05% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms, subject to the conditions thereto, herein set forth.

(b) The Closing Date. The Securities will be purchased by the Initial Purchasers
and payment therefor shall be made as provided herein at the offices of Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, NY 10004
(or such other place as may be agreed to by the Company and the Representatives)
at 9:00 a.m. New York City time, on February 3, 2011, or such other time and
date as the Representatives shall designate by notice to the Company (the time
and date of such closing are called the “Closing Date”). The Company hereby
acknowledges that circumstances under which the Representative may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to BofAML for the accounts of the several Initial Purchasers the
Securities at the Closing Date as provided herein against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The Securities shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representatives may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

 

16



--------------------------------------------------------------------------------

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

Section 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the earlier of (i) the Closing Date or (ii) the completion
of the placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company and the Guarantors unless the Representatives shall
previously have been furnished a copy of the proposed amendment or supplement at
least two business days prior to the proposed use or filing, and shall not have
reasonably objected to such amendment or supplement. Before making, preparing,
using, authorizing, approving or distributing any Company Additional Written
Communication, the Company will furnish to the Representatives a copy of such
Company Additional Written Communication for review and will not make, prepare,
use, authorize, approve or distribute any such Company Additional Written
Communication to which the Representatives reasonably objects.

(b) Additional Information, Amendments and Supplements to the Final Offering
Memorandum and Other Securities Act Matters. If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Pricing Disclosure Package as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Pricing Disclosure Package to comply with law,
the Company and the Guarantors will immediately notify the Initial Purchasers
thereof and forthwith prepare and (subject to Section 3(a) hereof) furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package as may be necessary so that the statements in any of the

 

17



--------------------------------------------------------------------------------

Pricing Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading, or so that any
of the Pricing Disclosure Package will comply with all applicable law. If, prior
to the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the judgment of
the Representatives or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company and the Guarantors agree to promptly prepare (subject to
Section 3 hereof), file with the Commission, if applicable, and furnish at its
own expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, they or any of their
Affiliates are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, the Company and the
Guarantors agree to periodically amend the applicable registration statement so
that the information contained therein complies with the requirements of
Section 10 of the Securities Act, to amend the applicable registration statement
or supplement the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so
that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading, and to provide
the Initial Purchasers with copies of each amendment or supplement filed and
such other documents as the Initial Purchasers may reasonably request.

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company and the Guarantors agree to
furnish the Initial Purchasers, without charge, as many copies of the Pricing
Disclosure Package and the Final Offering Memorandum and any amendments and
supplements thereto as they shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representatives and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall

 

18



--------------------------------------------------------------------------------

continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Securities. None of the Company or any of
the Guarantors shall be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company and the Guarantors will advise
the Representatives promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its best efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it to complete the Offer as described under the caption
“Use of Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date hereof, the Company and each of the Guarantors will
not, without the prior written consent of BofAML (which consent may be withheld
at the sole discretion of BofAML), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
subject to Section 13 or 15 of the Exchange Act and any Securities or Exchange
Securities remain outstanding, the Company will furnish to the Representatives
and, upon request, to each of the other Initial Purchasers, to the extent not
available on EDGAR: (i) as soon as practicable after the end of each fiscal
year, copies of the Annual Report of the Company containing the balance sheet of
the Company and its subsidiaries on a consolidated basis as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii)

 

19



--------------------------------------------------------------------------------

as soon as practicable after the filing thereof, copies of each proxy statement,
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other report filed by the Company with the Commission, the Financial
Industry Regulatory Authority (“FINRA”) or any securities exchange; and (iii) as
soon as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock or debt securities (including the
holders of the Securities), if, in each case, such documents are not filed with
the Commission within the time periods specified by the Commission’s rules and
regulations under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or any of
its subsidiaries of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its Affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(l) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its Affiliates to resell any of
the Notes which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear a legend
substantially similar to the legend contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

Section 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public

 

20



--------------------------------------------------------------------------------

accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Registration Rights Agreement, the Indenture, the DTC
Agreement and the Notes and Guarantees, (v) all filing fees, attorneys’ fees and
expenses incurred by the Company or the Guarantors and all filing fees paid by
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or other jurisdictions
designated by the Initial Purchasers (including, without limitation, the cost of
preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum, (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies, (viii) any filing fees incident
to the review by FINRA, if any, of the terms of the sale of the Securities or
the Exchange Securities and (ix) all fees and expenses (including reasonable
fees and expenses of counsel) of the Company and the Guarantors in connection
with approval of the Securities by the Depositary for “book-entry” transfer, and
the performance by the Company and the Guarantors their respective other
obligations under this Agreement counsel. Except as provided in this Section 4
and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own
expenses.

Section 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and each of the Guarantors of their respective covenants and other obligations
hereunder, and to each of the following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP, independent public or
certified public accountants for the Company, a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representatives, covering the financial information in the Preliminary
Offering Memorandum and the Pricing Supplement and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 5 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

 

21



--------------------------------------------------------------------------------

(i) in the reasonable judgment of the Representatives, there shall not have
occurred any Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Parker Poe Adams &
Bernstein LLP, counsel for the Company, dated as of such Closing Date, in
substantially the form attached as Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Initial Purchasers, dated as of
such Closing Date, with respect to such matters as may be reasonably requested
by the Initial Purchasers.

(e) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received a written certificate executed by the President or any Vice
President of the Company and each Guarantor and a principal financial or
accounting officer of the Company and each Guarantor, dated as of the Closing
Date, to the effect set forth in Section 5(b)(ii) hereof, and further to the
effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) the Company and the Guarantors have complied with all the agreements and
satisfied all the conditions on their part to be performed or satisfied at or
prior to the Closing Date.

(f) DTC Eligibility. The Securities shall be eligible for clearance and
settlement through the Depositary.

(g) Other Agreements. The Company and the Guarantors shall have entered into the
Registration Rights Agreement and the Indenture and the Initial Purchasers shall
have received executed counterparts thereof.

(h) Amendment. The Amendment shall become effective on the terms and conditions
described in the Pricing Disclosure Package.

 

22



--------------------------------------------------------------------------------

(i) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company and the Guarantors at any time on or
prior to the Closing Date, which termination shall be without liability on the
part of any party to any other party, except that Sections 4, 6, 8 and 9 hereof
shall at all times be effective and shall survive such termination.

Section 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company or any of the Guarantors to perform any agreement herein or to comply
with any provision hereof, the Company agrees to reimburse the Initial
Purchasers, severally, upon demand for all out-of-pocket expenses that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

Section 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION

 

23



--------------------------------------------------------------------------------

UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT
(A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(1)(a) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or any Guarantor for any losses, damages or
liabilities suffered or incurred by the Company or any Guarantor, including any
losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security.

Section 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,

 

24



--------------------------------------------------------------------------------

officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected pursuant to this Section 8(a)), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company or
any Guarantor contained herein; or (iii) in whole or in part upon any failure of
the Company or any Guarantor to perform its obligations hereunder or under law;
or (iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company and the Guarantors shall
not be liable under this clause (iv) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such affiliate, director, officer, employee or controlling person for
any and all reasonable expenses (including the reasonable fees and disbursements
of counsel chosen by BofAML) as such expenses are reasonably incurred by such
Initial Purchaser or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company or any Guarantor by BofAML or its agent,
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company and each of the Guarantors may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors, officers and employees and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, any Guarantor
or any such director, officer, employee or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written

 

25



--------------------------------------------------------------------------------

Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by BofAML or its agent expressly for use therein; and to reimburse the
Company, any Guarantor and each such director, officer, employee or controlling
person for any and all reasonable expenses (including the reasonable fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action. Each of the Company
and the Guarantors hereby acknowledges that the only information that BofAML or
its agent, has furnished to the Company expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) are (i) the statements set forth in the sentence directly above the
words “Joint Book-Running Managers” on the cover page regarding delivery of the
Notes and (ii) under the heading “Plan of Distribution”, (A) the third, fourth,
fifth and sixth sentences in the fifth paragraph beneath the table related to
market-making activities and (B) the sixth paragraph beneath the table related
to stabilization, syndicate covering transactions and penalty bids. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but (i) the omission so to notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party for contribution or otherwise under the indemnity
agreement contained in this Section 8 to the extent it is not materially
prejudiced as a proximate result of such failure and (ii) the omission so to
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party otherwise than for contribution or under the
indemnity agreement contained in this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense

 

26



--------------------------------------------------------------------------------

of such action on behalf of such indemnified party or parties. Upon receipt of
notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the indemnifying party (BofAML in the case of Sections 8(b) and 9
hereof), representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

Section 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to, or otherwise insufficient to hold
harmless, an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the

 

27



--------------------------------------------------------------------------------

representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Guarantors, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director, officer and employee of the Company or any Guarantor, and each person,
if any, who controls the Company or any Guarantor with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company and the Guarantors.

Section 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any

 

28



--------------------------------------------------------------------------------

time: (i) trading or quotation in any of the Company’s securities shall have
been suspended or limited by the Commission or by the NYSE, or trading in
securities generally on the NYSE shall have been suspended or limited, or
minimum or maximum prices shall have been generally established on the NYSE by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal, New York or Delaware authorities; (iii) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Change. Any
termination pursuant to this Section 10 shall be without liability on the part
of (i) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.

Section 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

Section 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Bank of America Merrill Lynch

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Facsimile: (212) 859-4000

Attention: Valerie Ford Jacob, Esq.

 

29



--------------------------------------------------------------------------------

If to the Company or the Guarantors:

Speedway Motorsports, Inc.

5401 East Independence Blvd.

Charlotte, North Carolina 28212

Facsimile: (704) 532-3312

Attention: J. Cary Tharrington IV, Esq.

with a copy to:

Parker Poe Adams & Bernstein LLP

Three Wachovia Center

401 South Tryon Street, Suite 3000

Charlotte, North Carolina 28202

Facsimile: (704) 334-4706

Attention: R. Douglas Harmon, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

Section 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

Section 14. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by BofAML on behalf of the Initial Purchasers,
and any such action taken by BofAML shall be binding upon the Initial
Purchasers.

Section 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

Consent to Jurisdiction. Any legal suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of

 

30



--------------------------------------------------------------------------------

New York or the courts of the State of New York in each case located in the City
and County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for suits, actions, or
proceedings instituted in regard to the enforcement of a judgment of any
Specified Court in a Related Proceeding, as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by registered mail to such party’s address
set forth above shall be effective service of process for any Related Proceeding
brought in any Specified Court. The parties irrevocably and unconditionally
waive any objection to the laying of venue of any Specified Proceeding in the
Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any Specified Court that any Related Proceeding brought in any
Specified Court has been brought in an inconvenient forum.

Section 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate principal amount of
Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as may be specified by the Initial
Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this

 

31



--------------------------------------------------------------------------------

Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
Guarantors or their respective Affiliates, stockholders, creditors or employees
or any other party; (iii) no Initial Purchaser has assumed or will assume an
advisory or fiduciary responsibility in favor of the Company or the Guarantors
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company or the Guarantors on other matters) or any
other obligation to the Company and the Guarantors except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors and
that the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

Section 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, SPEEDWAY MOTORSPORTS, INC., a Delaware corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice Chairman and Chief Financial Officer

ATLANTA MOTOR SPEEDWAY, LLC, a

Georgia limited liability company

By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice President

BRISTOL MOTOR SPEEDWAY, LLC, a

Tennessee limited liability company

By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President

CHARLOTTE MOTOR SPEEDWAY, LLC,

a North Carolina limited liability company

By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President INEX CORPORATION, a
North Carolina corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President

 

33



--------------------------------------------------------------------------------

 

KENTUCKY RACEWAY, LLC, a Kentucky limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President LAS VEGAS MOTOR
SPEEDWAY, LLC, a Delaware limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice President NEVADA SPEEDWAY, LLC, a
Delaware limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President NEW HAMPSHIRE MOTOR
SPEEDWAY, INC., A New Hampshire corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President SPEEDWAY FUNDING,
LLC, a Delaware limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: President SMI SYSTEMS, LLC, a Nevada limited
liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice President

 

34



--------------------------------------------------------------------------------

 

SMISC HOLDINGS, INC., a North Carolina corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President SMI TRACKSIDE, LLC,
a North Carolina limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice President SPEEDWAY PROPERTIES COMPANY,
LLC, a Delaware limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: President SPEEDWAY MEDIA, LLC, a North
Carolina limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Vice President SPEEDWAY SONOMA, LLC, a
Delaware limited liability company By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President TEXAS MOTOR
SPEEDWAY, INC., a Texas corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President

 

35



--------------------------------------------------------------------------------

 

TSI MANAGEMENT COMPANY, LLC, a North Carolina limited liability company By:  

SMISC Holdings, Inc., a North

 

Carolina corporation, its Manager

By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President U.S. LEGEND CARS
INTERNATIONAL, INC., a North Carolina corporation By:  

/s/ William R. Brooks

  Name: William R. Brooks   Title: Executive Vice President

 

36



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

          INCORPORATED

J.P. MORGAN SECURITIES LLC SUNTRUST ROBINSON HUMPHREY, INC. WELLS FARGO
SECURITIES, LLC

    Acting on behalf of themselves

    and the several Initial Purchasers

By:   MERRILL LYNCH, PIERCE, FENNER & SMITH  

    INCORPORATED

By:  

/s/    Aaron Peyton        

  Name: Aaron Peyton   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

                       Incorporated

   $ 46,153,846.14   

J.P. Morgan Securities LLC

     30,769,230.77   

SunTrust Robinson Humphrey, Inc.

     30,769,230.77   

Wells Fargo Securities, LLC

     30,769,230.77   

Morgan Keegan & Company, Inc.

     3,846,153.85   

RBC Capital Markets, LLC

     3,846,153.85   

U.S. Bancorp Investments, Inc.

     3,846,153.85   

Total

   $ 150,000,000.00   

 

2



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(ii) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under the Purchase Agreement, the Registration Rights Agreement, the
Indenture, the Notes, the Exchange Notes, the DTC Agreement and the Amendment.

(iii) To our knowledge, the Company is duly qualified as a foreign corporation
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.

(iv) Each Guarantor has been duly incorporated or formed, as applicable, and is
validly existing as a corporation or limited liability company in good standing
under the laws of the jurisdiction of its incorporation or formation, has
corporate or limited liability company power and authority to own, lease and
operate its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement, the Registration Rights
Agreement, the Indenture, the Guarantees of the Notes and the Exchange Notes and
the Amendment and, to our knowledge, is duly qualified as a foreign corporation
or limited liability company, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change.

(v) All of the issued and outstanding capital stock or limited liability company
interests of each Guarantor has been duly authorized and validly issued, is
fully paid and non-assessable and is owned by the Company, directly or through
subsidiaries, and, to our knowledge, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or any pending or threatened claim, except
for security interests, pledges, liens or encumbrances in favor of the lenders
under the Existing Credit Agreement.

(vi) The authorized, issued and outstanding capital stock of the Company
conforms in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Final Offering Memorandum. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, are fully
paid and nonassessable and, to our knowledge, have been issued in compliance
with the registration and qualification requirements of federal and state
securities laws.

 

Exhibit A-1



--------------------------------------------------------------------------------

(vii) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

(viii) The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company and each
Guarantor, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and except as rights to indemnification under
the Registration Rights Agreement may be limited by applicable law.

(ix) The DTC Agreement has been duly authorized, executed and delivered by, and
is a valid and binding agreement of the Company, enforceable in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(x) The Indenture has been duly authorized, executed and delivered by the
Company and each Guarantor and (assuming the due authorization, execution and
delivery thereof by the Trustee) constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(xi) The Notes are in the form contemplated by the Indenture, have been duly
authorized, executed and delivered by the Company and, when authenticated by the
Trustee in the manner provided in the Indenture and delivered against payment of
the purchase price therefor, will constitute valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting enforcement
of the rights and remedies of creditors or by general equitable principles and
will be entitled to the benefits of the Indenture.

(xii) The Exchange Notes have been duly authorized for issuance by the Company,
and when issued and authenticated in accordance with the terms of the Indenture,
the Registration Rights Agreement and the Exchange Offer (assuming the due
authorization, execution and delivery of the Indenture by the Trustee), will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.

(xiii) The Guarantees of the Notes are in the form contemplated by the
Indenture, have been duly authorized for issuance pursuant to this Agreement and
the Indenture and have been duly executed and delivered by each of the
Guarantors and, when the Notes have been authenticated in the manner provided
for in the Indenture and delivered against payment of the

 

Exhibit A-2



--------------------------------------------------------------------------------

purchase price therefor, the Guarantees will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Guarantees of the Exchange Notes
have been duly authorized for issuance pursuant to this Agreement and the
Indenture and, upon issuance of the Exchange Notes (assuming due execution and
delivery), will constitute valid and binding agreements of the Guarantors,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture.

(xiv) The Notes, the Guarantees, the Indenture, the Existing Credit Agreement
and the Amendment conform in all material respects to the descriptions thereof
contained in the Pricing Disclosure Package and the Final Offering Memorandum.

(xv) The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements and
financial schedules therein, as to which no opinion need be rendered), when they
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act.

(xvi) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Certain Indebtedness,” “United
States Federal Tax Considerations,” “Notice to Investors” and “Description of
Notes,” insofar as such statements constitute matters of law, summaries of legal
matters, the Company’s charter or bylaw provisions, documents or legal
proceedings, or legal conclusions, have been reviewed by such counsel and fairly
present, in all material respects, the matters referred to therein.

(xvii) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the Company’s and each Guarantor’s execution, delivery and
performance, as applicable, of the Purchase Agreement, the Registration Rights
Agreement, the DTC Agreement, the Indenture and the Amendment, or the issuance
and delivery of the Securities or the Exchange Securities, or consummation of
the transactions contemplated thereby and by the Pricing Disclosure Package and
the Final Offering Memorandum, except such as have been obtained or made by the
Company or any of the Guarantors and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and except such as
may be required by federal and state securities laws with respect to the
Company’s or each of the Guarantors’ obligations under the Registration Rights
Agreement.

(xviii) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities,
the Indenture and the Amendment by the Company and each of the Guarantors party
thereto and the performance by the Company and each of the Guarantors of their
respective obligations thereunder, including use of the proceeds from the
Securities as described in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Use of Proceeds” (other than performance by the

 

Exhibit A-3



--------------------------------------------------------------------------------

Company and each of the Guarantors party thereto of obligations under the
indemnification sections of the Purchase Agreement, as to which no opinion need
be rendered): (i) have been duly authorized by all necessary corporate or
limited liability company (as appropriate) action on the part of the Company and
each of the Guarantors party thereto; (ii) will not result in any violation of
the provisions of the charter (or limited liability company agreement) or bylaws
of the Company or any Guarantor; (iii) will not constitute a breach of, or
Default or a Debt Repayment Triggering Event under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to the Existing Credit Agreement, or
any other material Existing Instrument set forth in Part IV, Item 15(a)(3) of
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009 and Part II, Item 6 of the Company’s Quarterly Reports on Form 10-Q for the
fiscal quarters ended March 31, 2010, June 30, 2010 and September 30, 2010,
respectively; or (iv) will not result in any violation of any applicable law,
rule or regulation of the United States of America or the State of North
Carolina or any applicable corporate law, rule or regulation of the State of
Delaware, or, to our knowledge, administrative or court decree applicable to the
Company or any subsidiary.

(xix) None of the Company nor any of the Guarantors is or after receipt of
payment for the Securities will be, an “investment company” within the meaning
of Investment Company Act.

(xx) Neither the Company nor any Guarantor is in violation of its charter or
limited liability company agreement, as applicable, or bylaws or any law,
administrative regulation or, to our knowledge, administrative or court decree
applicable to the Company or any subsidiary or, to our knowledge, is in Default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any material Existing Instrument set forth in Part IV,
Item 15(a)(3) of the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009 and Part II, Item 6 of the Company’s Quarterly Reports
on Form 10-Q for the fiscal quarters ended March 31, 2010, June 30, 2010 and
September 30, 2010, except in each such case for such violations or Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change.

(xxi) We do not represent the Company in any pending actions, suits or
proceedings against or affecting the Company, the Guarantors or any of their
respective subsidiaries, that if determined adversely to the Company, the
Guarantors or any of their respective subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantors to perform their obligations
under the Indenture, this Agreement or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Securities, and,
to such counsel’s knowledge, no actions, suits or proceedings that would
individually or in the aggregate have a Material Adverse Effect are pending,
threatened or contemplated, other than, in each case, such actions, suits or
proceedings that have been disclosed in the Offering Memorandum.

(xxii) Assuming the accuracy of the representations, warranties and covenants of
the Company, the Guarantors and the Initial Purchasers contained in the Purchase
Agreement, no registration of the Notes or the Guarantees under the Securities
Act, and no qualification of an

 

Exhibit A-4



--------------------------------------------------------------------------------

indenture under the Trust Indenture Act with respect thereto, is required in
connection with the purchase of the Securities by the Initial Purchasers or the
initial resale of the Securities by the Initial Purchasers to Qualified
Institutional Buyers in the manner contemplated by the Purchase Agreement and
the Pricing Disclosure Package and the Final Offering Memorandum other than any
registration or qualification that may be required in connection with the
Exchange Offer contemplated by the Pricing Disclosure Package and the Final
Offering Memorandum or in connection with the Registration Rights Agreement.
Such counsel need express no opinion, however, as to when or under what
circumstances any Securities initially sold by the Initial Purchasers may be
reoffered or resold.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company and the Guarantors,
representatives of the independent public or certified public accountants for
the Company and with representatives of the Initial Purchasers at which the
contents of the Pricing Disclosure Package and the Final Offering Memorandum and
related matters were discussed and, although such counsel is not passing upon
and does not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package or the
Final Offering Memorandum (other than as specified above), on the basis of the
foregoing, nothing has come to such counsel’s attention that causes them to
believe that the Pricing Disclosure Package, as of the Time of Sale, or that the
Final Offering Memorandum, as of its date or at the Closing Date, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that such counsel need express no belief as to the financial
statements, or other financial data derived therefrom, included in the Pricing
Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto).

In addition, the opinion will contain reasonable qualifications, limitations and
assumptions consistent with the opinion policies of Parker Poe Adams & Bernstein
LLP.

 

Exhibit A-5



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S , it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1